Title: To Thomas Jefferson from Benjamin Franklin, 15 July 1782
From: Franklin, Benjamin
To: Jefferson, Thomas


        
          Dear Sir
          Passy, July 15. 1782.
        
        I was in great Hopes when I saw your Name in the Commission for treating of Peace, that I should have had the Happiness of seeing you here, and of enjoying again in this World, your pleasing Society and Conversation. But I begin now to fear that I shall be disappointed, as I was in my Expectation of your Company when I first undertook the Voyage hither.
        Mr. Jones, who possibly may have the honour of delivering this into your hands, is a particular Friend of Mine, and a zealous one of our Cause and Country. I am sure you will be pleas’d with his Conversation, and therefore I make no Apology for recommending him to your Civilities. His Fellow Traveller too, Mr. Paradise an amiable and worthy Character, will merit, your Regards. He has affairs in Virginia, in which possibly your Counsels and Countenance may be of use to him, and which I therefore beg you would afford him. If in anything I can render you or your Friends any Service here, you will do me a Pleasure in commanding freely, Dear Sir, Your most obedient and most humble Servant,
        
          B Franklin
        
      